  Case 1:19-cv-00927-PLM-PJG ECF No. 9 filed 11/08/19 PageID.85 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                        OFFICE OF THE CLERK
                                        www.miwd.uscourts.gov

     399 Federal Bldg.       107 Federal Bldg.          113 Federal Bldg.    202 W. Washington St.
   110 Michigan St., NW    410 W. Michigan Ave.         315 W. Allegan St.       P.O. Box 698
  Grand Rapids, MI 49503   Kalamazoo, MI 49007          Lansing, MI 48933     Marquette, MI 49855
      (616) 456-2381          (269) 337-5706             (517) 377-1559         (906) 226-2021


                                       November 8, 2019

Grand Traverse County Circuit Court
Clerk's Office
328 Washington St.
Traverse City, MI 49684

       Re: Malcolm v. Ramsden et al
           Our Case No. 1:19-cv-927/PLM-PJG
           Your Case No. 19-035088-NO


Dear Court Personnel:

Pursuant to the enclosed Order of Remand to your Court filed November 7, 2019, we
are herewith sending certified copies of our order of remand and docket sheet.

The documents that make up the case file are available electronically through PACER.
Please contact our e-filing help desk via email at ecfhelp@miwd.uscourts.gov if you
need further assistance.

Please acknowledge receipt of this remanded case by returning a date-stamped copy of
this letter to our court in the enclosed self-addressed envelope. Thank you.

                                                      Sincerely,

                                                      CLERK OF COURT

                                                      /s/ N. Stimec

                                                      By: Deputy Clerk



Enclosures
